IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,571-02


                        EX PARTE REGINALD D. FIELDS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1490015-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

felon in possession of a firearm and sentenced to imprisonment for 8 years.

        On July 6, 2016, an order designating issues was signed by the trial court. On Oct. 29, 2019,

observing that no further orders had been received within the time allotted by Tex. R. App. P. Rule

73.4, the district clerk correctly forwarded the application to this Court. However, the record before

this Court indicates that the designated issues have still not been resolved. We remand this

application to the 208th District Court of Harris County to allow the trial judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: December 11, 2019
Do not publish